661 So. 2d 815 (1995)
In re FLORIDA RULE OF APPELLATE PROCEDURE 9.800(n), CITATIONS.
No. 85746.
Supreme Court of Florida.
October 12, 1995.
John Paul Parks of Wendel, Chritton & Parks, Chartered, Lakeland, Florida; Roger H. Parent, Executive Director, Jeanine Schaefer, Administrative Assistant, Chicago, Illinois and Rita Reusch, Chair of the Task Force on Citation Formats, Law Library Director with The University of Utah, Salt *816 Lake City, Utah, on behalf of the American Association of Law Libraries; Eleanor J. Lewis, Executive Director of American Association of Legal Publishers, Falls Church, Virginia; James Love, Director of Taxpayer Assets Project, Washington, D.C.; and Alan D. Sugarman of HyperLaw, New York, N.Y., for Interested Parties Responding.
PER CURIAM.
Pursuant to the Court's opinion in this cause, a number of interested parties have filed comments with respect to the proposed change to Florida Rule of Appellate Procedure 9.800(n) pertaining to citations. After carefully considering these comments, the Court has determined to make permanent the proposed change contained in our previous opinion. In re Florida Rule of Appellate Procedure 9.800(n), Citations, 20 Fla. L. Weekly S286 (Fla. June 15, 1995). Accordingly, Florida Rule of Appellate Procedure 9.800(n) is hereby amended to read as follows:
(n) Other Citations. When referring to specific material within a Florida court's opinion, pinpoint citation to the page of the Southern Reporter where that material occurs is optional, although preferred. All other citations shall be in the form prescribed by the latest edition of The Bluebook: A Uniform System of Citation, The Harvard Law Review Association, Gannett House, Cambridge, Mass. 02138. Citations not covered in this rule or in The Bluebook shall be in the form prescribed by the Florida Style Manual published by the Florida State University Law Review, Tallahassee, Fla. 32306.
The amended rule shall become effective upon the filing of this order.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.